Citation Nr: 1234135	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-21 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

2.  Entitlement to service connection for arthritis of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from November 1984 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was most recently before the Board in July 2011, at which time the case was remanded via the Appeals Management Center (AMC) to the Agency of Original Jurisdiction (AOJ) for development, in accordance with a November 2010 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a November 2010 Joint Motion for Remanded submitted by the litigating parties.  In an August 2012 Supplemental Statement of the Case, the RO continued the denial of the Veteran's claim.  The case has been returned to the Board for further appellate review.

The issue of service connection for arthritis of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied service connection for arthritis of the hips, knees, and feet.  The Veteran did not perfect an appeal of that decision.

2.  The evidence added to the record since the December 1991 rating decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for arthritis of the bilateral lower extremities.
  

CONCLUSIONS OF LAW

1.  A December 1991 rating decision that denied the claim for service connection for arthritis of the hips, knees, and feet is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104; 20.1103 (2011).

2.  New and material evidence has been received subsequent to the December 1991 rating decision to reopen the claim of entitlement to service connection for arthritis of the hips, knees, and ankles.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for arthritis.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Claim

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for arthritis from the waist down and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO does appear to have reopened the Veteran's arthritis claim, as reflected in the June 2005 Statement of the Case (SOC).  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As reflected in the claims file, the RO denied the claim for service connection for arthritis of the hips, knees, and feet in a December 1991 rating decision.  Although he was notified of this decision and his appellate rights in a January 1992 letter, the Veteran did not appeal the adverse rating decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 1991 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

In denying the Veteran's claim in the December 1991 rating decision, the RO acknowledged that the Veteran was treated in service for various orthopedic complaints.  However, the RO noted that there was no X-ray evidence of arthritis shown in the Veteran's service treatment records or on a November 1991 VA examination.  The RO determined that arthritis was not shown by the evidence of record.

At the time of the December 1991 rating decision, the claims file included the Veteran's service treatment records, which documented his orthopedic complaints.  Overall, these records are negative for X-ray evidence of arthritis in the ankle, hip, or knee joints.  A December 1984 service treatment record shows that the Veteran reportedly slipped on ice and twisted his right ankle.  The associated X-ray examination was within normal limits.  In October 1985, he was assessed with a left hip pointer following a fall.  The Veteran was diagnosed with patellofemoral syndrome in December 1984 after reporting that he had left knee pain.  He reportedly twisted his knee in August 1985 and was diagnosed with a sprain.  Service treatment records dated in December 1985 include a diagnosis of contusion and document the Veteran's report of injuring his left knee when he slipped on ice.  He suffered a fall in December 1986, after which he was diagnosed with a strain injury to the right knee.  A July 1988 service treatment record documents his report of left leg pain.  The Veteran reportedly twisted his left knee in June 1989 and was assessed with a traumatizing strain.  He reported having arthritis in his bilateral knees in February 1991.  The examiner noted that the Veteran had a physical profile for degenerative arthritis of the lower extremities, but he did not identify the specific joints affected by arthritis.  A Master Problem List includes a February 1991 notation of degenerative arthritis.

The service treatment records reflect that the Veteran underwent an examination in conjunction with a Medical Evaluation Board (MEB).  Although the associated report is undated, it appears that the associated examination was conducted in March 1991.  There are no physical findings included on the MEB examination report of any conditions affecting the bilateral lower extremities.  On the associated MEB report of medical history, the Veteran reported having present complaints or a history of broken bones, arthritis, rheumatisms, or bursitis, and bone, joint or other deformity.       

At the time of the December 1991 rating decision, the claims file also included November 1991 VA examination reports.  During one of these examinations, the Veteran reported having bilateral knee pain since 1986 and that he was diagnosed with arthritis while on active duty.  The clinical examination, to include a neurologic examination, was negative for objective evidence of active arthritis.  The second examination report documents the Veteran's complaints of bilateral hip, knee, and ankle pain.  The associated physical assessment was negative for the bilateral hips, knees, and ankles.      

The Veteran filed his application to reopen the previously denied claim for service connection for arthritis of the bilateral lower extremities in January 2004.  

Evidence associated with the claims file since the December 1991 rating decision includes the Veteran's private medical records.  These records document his January 2002 report of a history of degenerative arthritis, joint pains, and arthralgias.  The associated clinical examination revealed degenerative joint disease in the bilateral knees.  In March 2002, the Veteran reported having low back, bilateral knee, bilateral hip, and left ankle pain for approximately one year.  The clinical examination revealed an initial impression of polyarthropathy of unknown etiology.  During an April 2002 assessment, his private physician noted that there were signs and symptoms suggestive of internal derangement o of the right knee.  In June 2002, his physician noted that his flat feet disability could be affecting his hip symptoms.  

 The claims file now includes the Veteran's VA treatment records.  These records include his October 2003 report of having hip and knee pain ever since his military service.  The Veteran underwent radiologic examination in November 2004, which revealed degenerative changes in the knee and arthritic changes in the bilateral ankles.  A May 2005 treatment record shows a diagnosis of patellofemoral syndrome of the bilateral knees. 

An October 2006 VA general medical examination report is now of record and documents the Veteran's report of having arthritis in his bilateral lower extremities since the 1990s.  The clinical findings revealed moderately severe arthritis of the back and ankles.    

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for arthritis of the bilateral lower extremities.  The new evidence, in part, consists of the VA and private treatment records showing diagnoses of bilateral knee degenerative joint disease, polyarthropathy, patellofemoral syndrome of the knees, and arthritis of the bilateral ankles, and the Veteran's competent lay statements regarding a continuity of orthopedic symptomatology since his active duty service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran currently has a diagnosed arthritis condition that may be related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for arthritis of the bilateral lower extremities (i.e. evidence of an in-service occurrence, a continuity of orthopedic symptomatology, and a current diagnosis) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for arthritis of the bilateral lower extremities is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having decided that that the Veteran's claim for arthritis of the bilateral lower extremities should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, as mentioned above, the claims file now includes evidence of currently diagnosed orthopedic disorders affecting the bilateral lower extremities, evidence of in-service orthopedic symptomatology, and the Veteran's competent statements regarding a continuity of bilateral hip, knee, and ankle symptomatology since service.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his claimed arthritis disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Thereafter, schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any bilateral hips, knees, or ankles disorders found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  With regard to any orthopedic lower extremity disorders observed, the examiner shall express an opinion as to whether it is at least as likely as not (a 50 percent possibility or greater) that any orthopedic disability affecting the Veteran's hips, knees, or ankles is related to or had its onset in service.  The examiner should specifically address the Veteran's in-service orthopedic symptomatology and diagnoses.  If arthritis is shown in any joint, the examiner should also state whether this arthritis was manifest within a year following the Veteran's discharge in September 1991.

In providing the requested opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his orthopedic disorders, and the continuity of such symptomatology.

The examiner must also consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


